Case 4:19-cv-00277-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 05/21/19 Page 1 of 4




                IN THE DISTRICT COURT IN AND FOR WAGONER COUNTY
                                STATE OF OKLAHOMA

   CHAR STEVENS,                                   )
                                                   )
                  Plaintiff,                       )
                                                   )
   vs.                                             )       CaseNo'
                                                   )                 J-g019-ot3?
   BOARD OF COUNTY                                 )
   COMMISSIONERS OF WAGONER
   COUNTY, STATE OF OKLAHOMA,
                                                   )
                                                   )
                                                                     -*$sw":xs*
                                                   )
                                                                          APR   25   201e
                   Defendant.                      )
                                                                          qgBf,f ctEn{
                                                 PETITION

          PlaintiffChar Stevens ("Stevens") for her claims and causes of action against the Defendant,

   Board of County Commissioners ofWagonerCounty, State ofOklahoma, ("Wagoner County"), and

   states as follows:

                                   1. Parties,   Jurisdiction and Venue

   1.      The Plaintiff Char Stevens at the time of the incidents occurring herein was a resident   of

           Wagoner County, Oklahoma. At all relevant times, Plaintiffwas an employee of the Board

           of County Commissioners of Wagoner County, State of Oklahoma.

   2.      Defendant Board of County Commissioners of Wagoner County, State of Oklahoma, is a

           political subdivision of the State of Oklahoma.

   3.      Stevens received her   Right to Sue letter from the U.S. Equal Employment Opportunity

           Commission - Oklahoma City Area Ofiice on or after February 13,2079
                                                                                                EF
                                                                                                rcr :>
   4       Jurisdiction and venue in this Honorable Court are proper.                           =S?:k
                                                                                                -<= 'I-ll
                                                                                                 r
                                                                                                or jiF
                                                                                                b l#g-.rJ




                                                       I
                                                                                               res
                                                                                            Exhibit 2
Case 4:19-cv-00277-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 05/21/19 Page 2 of 4




                                    2. Background Allegations

   5     Stevens (Date of birth. August 20, 1942) was originally hired by Wagoner County on March

         24,2011 to work in the courthouse.

   6     In February, 2017, she was transferred to the Emergency Management Department of

         Wagoner County.

   7     Prior to her transfer to the Emergency Management Department, the County Clerk, Lori

         Hendricks ("Hendricks"), told Stevens she was going to fire her because of her age.

   8     Stevens believes Hendricks knew she would not be able to find another job because of her

         age.

   9     During Stevens' tenure in the courthouse ofWagoner County (March, 201 I -Febru ary,2017),

         her salary was only increased by $2,100.00 per year.

    10   Stevens' starting salary with Wagoner County in March, 2011 was $1,900 per month.

    ll   During the period of Stevens' tenure in the courthouse ofWagoner County, despite the fact

         she only received raises totaling $1,800.00 per year over    the six (6) years working for the

         County Clerk Hendricks ofiice, others within the County Clerk's ofiice received increases   of

         as much as $7,000.00 per year.

    t2   When County Commissioner District 3Tim Kelly ("Kelly") and Heath Underwood

         ("Underwood"), Director of the Emergency Management Department, heard Hendricks was

         planning on terminating Stevens, they created a position for Stevens in the Emergency

         Management Department.

    13    On May 15, 2018, Kelly and Underwood came             to   Stevens' office in the Emergency

         Management building. Kelly told her, "this is your last day." Stevens said, "Tim, no notice?"


                                                   a
Case 4:19-cv-00277-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 05/21/19 Page 3 of 4




         Kelly replied, "I'm givhg you notice now - leave."

   l4    A couple ofdays before Stevens was terminated, Underwood came into her office and said,

         "I'm   so glad you are here."

   t5    At no time was Stevens aware     her   job was in jeopardy.

   16    At the time of her termination, all of her work was current   and all Emergency Management


         accounts had been balanced with the County Clerk's office.

   17    Stevens,job was executive assistant for Underwood and she officed in the Emergency

         Management building.

   18    Upon information and belief, Kelly's office paid one-half of Stevens' salary and Underwood's

         office paid the other half.

   19    Occasionally, Stevens would assist the County Commission District #3 office when needed.

   20    While employed by the Emergency Management Department, Stevens was never given any

         offEcial reprimands or discipline for any reason.

   21    Since Stevens' involuntary termination of employment from Wagoner County, she has not

         been able to find any other emplolT nent. Her blood pressure has increased, she began taking

         anti-arxiety medication, she has recurring nightmares about being terminated, and has cried

         many days. She is now seeing a mental health counselor to help her adjust and has been

         diagnosed with Post-Traumatic Stress Disorder.

                                       FIRST CAUSE O F ACTION
                                        AGtr ISCRI}IINATION

    22    Stevens was a member    ofa protected    class because ofher age, over   40. In fact, her age was

          75 years ofage (Date   ofBirth: August 20,        1942).




                                                      -3-
Case 4:19-cv-00277-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 05/21/19 Page 4 of 4




   23    She was subjected   to an adverse employment action, i.e.,   she was involuntarily terminated


         from her employment.

   24    Upon information and belief, Stevens assigned duties are being done by a younger employee.

   25    Stevens was qualified to thejob from which she was discharged. Stevens was terminated from

         her position with Wagoner County because of her age in violation ofthe Age Discrimination

         in Employment Act.

   26.   As a result of Wagoner County's discriminatory actions, Stevens is entitled to damages for

         lost pay and benefits, front pay and benefits, compensatory damages and attorneys fees and

         costs.



                                                        Respectfu   lly submitted,



                                                               DarLh"ln.t
                                                        Jean Walpole Coulter, OBA # 9324
                                                        Jean Walpole Coulter     &
                                                                               Associates, Inc.
                                                        406 South Boutder, Suite 712
                                                        Tulsa, Oklahoma 74103
                                                        (918) s83-6394
                                                        (918) 583-6398 FAX
                                                        ieancoult@aol. com




                                                  -4-
